DETAILED ACTION
Response to Amendment
Applicant’s Amendment and Response, submitted February 16, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 23-30 are cancelled and claims 31-33 are newly added.
Previous Claim Rejections - 35 USC § 103

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 13-22 remain rejected under 35 U.S.C. 103 as being unpatentable over McKee et al, Biol Psychiatry (2009), further in view of Berigan et al, Psychiatry Online (2015), and in view of Ebbert et al, Nicotine & Tobacco Research (2009). Newly added dependent claims 31-33 are added to the rejection.
	Claim 13 is directed to a method of treating alcohol use disorder (AUC) and/or treating alcohol risk consumption in a subject in need thereof, comprising administering to said subject a combination of an effective amount of varenicline and an effective amount of bupropion.  Claims 14-17 limit the order of administration. 
	As further recited by claims 18-21 and 31-33:
	 (a)	the effective amount of varenicline is in the range of from about 0.1 				mg/day to about 5 mg/day (claim 18);
	(b)	the effective amount of varenicline is in the range of from about 0.5 				mg/day to about 2 mg/day (claim 19);
claim 20);
	(d)	the effective amount of bupropion is in the range of from about 150 				mg/day to about 300 mg/day (claim 21).
	(e)	the effective amount of varenicline is in the range of from about 0.1 				mg/day to about 5 mg/day and the effective amount of bupropion is in the 			range of from about 25 mg/day to about 600 mg/day (claim 31);
	(f)	the effective amount of varenicline is in the range of from about 0.5 				mg/day to about 2 mg/day and the effective amount of bupropion is in the 			range of from about 150 mg/day to about 300 mg/day (claim 32).
Claims 22 and 31 limit the patient population to human. 

	McKee et al teach the administration of varenicline to humans to treat alcohol use disorder, wherein the administration of varenicline significantly reduced the number of drinks consumed compared to placebo and increased the likelihood of abstaining from any drinking during the self-administration period, i.e. decreases alcohol craving, please see “Results” on page 185, Table 1 on page 186, and under “Drinking Behavior” on page 187.  McKee et al teach administration of varenicline to a human at a dosage of 2 mg/day which is within the scope of “about 0.1 mg/day to about 5 mg/day” as required by claim 18, and within the scope of “about 0.5 mg/day to about 2 mg/day” as required by claim 19.
	As such, McKee et al teach that the administration of varenicline to a mammal decreases the self-administration of alcohol and decreases alcohol craving at dose of 2 mg/day, but does not teach the combination administration with bupropion.
Berigan et al teach that the administration of bupropion HCl in a human subject resulted in complete discontinuation of alcohol consumption, please see under “Introduction” on page 1.  Berigan et al teach the administration of bupropion at 150 mg day, increased up to 300 mg/day, please see under “Case Report” on page 1, which is within the scope of “about 25 mg/day to about 600 mg/day” as required by claim 20, and within the scope of “about 150 mg/day to about 300 mg/day” as required by claim 21.  Ebbert et al teach that bupropion can be combined with varenicline without any unfavorable drug interactions (please see the first paragraph of column 2 on page 234). Therefore it would be obvious to one of skill in the art seeking an improved treatment of alcohol use disorder or alcohol risk consumption to administer a combination of varenicline and bupropion, each having previously demonstrated the same therapeutic action, i.e. a reduction or a cessation in alcohol craving and consumption. 
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Applicant’s Response
4.	Applicant traverses the rejection, initially arguing that “McKee provides no mention of bupropion, not does McKee indicate any needed improvement for varenicline treatment. Rather, McKee only concludes that varenicline should be investigated as a potential treatment for alcohol use disorders.”
	Next, Applicant addresses Berigan et al: “Berigan describes a very small sample size (n=2), does not employ a comparative or control group of patients, and only provides subjective opinions from the two patients….”  Applicant concludes that Berigan et al do not provide any scientific evidence regarding the effect of bupropion for treatment of AUD.

	Applicant refers to the 1.312 Declaration submitted February 16, 2021 by Dr. Soderpalm (“the Soderpalm Declaration”), in which a rat model of alcohol deprivation effect (ADE) is described.  Applicant alleges that the Soderpalm Declaration demonstrates unexpected synergistic activity against ADE in rats receiving the combination of varenicline and bupropion, and that evidence of said synergistic results “rebuts any prima facie case of obviousness based on McKee, Berigan’s anecdotal descriptions, and Ebbert.”
	Applicant contends that Dr. Soderpalm fails to find any reasoning or motivation to combine bupropion with the varenicline treatment of McKee, “nor does Dr. Soderpalm find any reasoning from McKee, Berigan, or Ebbert that would have led one of ordinary skill in the art to expect that the combined administration of varenicline and bupropion could provide improvement to McKee’s treatment, or, more importantly, to completely block the ADE as shown in the experiments described in the Declaration.”

Response to Arguments
5.	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in consideration of the teachings of McKee et al and Berigan et al, wherein varnenicline and bupropion individually discourage alcohol consumption in humans, one of ordinary skill in the art would reasonably expect that the aforementioned compounds would be expected to have similar activity when administered in combination.
	In response to Applicant's argument that the references fail to show certain features of the instant invention, it is noted that the features upon which Applicant relies (i.e., the complete block of ADE) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Regarding Applicant’s allegation that one skilled in the art would not expect that the combined administration would completely block ADE, conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  Each of the claimed elements, varenicline and bupropion, was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Regarding the Soderpalm Declaration, the examiner notes that the individual and combined effect of varenicline and bupropion on ethanol intake was evaluated in a rat model (i.e. see Figures on page 5). However, McKee et al enable the administration of varnenicline in humans to reduce alcohol consumption and Berigan et al teach the administration of bupropion in order to discourage alcohol consumption in humans. Thus the results of the Soderpalm Declaration fail to sufficiently demonstrate unexpectedly beneficial activity of the combined administration of varenicline and bupropion in a human, and the previous obviousness rejection is maintained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
6.	In conclusion, claims 13-22 and 31-33 are pending in the application. Claims 13-22 and 31-33 are rejected.  No claim is presently allowable. 
.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Janet L. Coppins/
Patent Examiner, Art Unit 1628
May 13, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611